MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                    Feb 27 2020, 6:46 am
regarded as precedent or cited before any
                                                                              CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark K. Leeman                                           Curtis T. Hill, Jr.
Logansport, Indiana                                      Attorney General of Indiana

                                                         Robert L. Yates
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

William Brandon Roundtree,                               February 27, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1853
        v.                                               Appeal from the Cass Superior
                                                         Court
State of Indiana,                                        The Honorable James
Appellee-Plaintiff                                       Muehlhausen, Judge
                                                         Trial Court Cause No.
                                                         09D01-1812-F6-435



Altice, Judge.


                                          Case Summary



Court of Appeals of Indiana | Memorandum Decision 19A-CR-1853 | February 27, 2020                 Page 1 of 5
[1]   William Roundtree pleaded guilty to theft as a Level 6 felony. At sentencing,

      the trial court ordered Roundtree to pay his victim $375.08 in restitution and

      sentenced Roundtree to a fully executed two-and-a-half-year confinement at the

      Indiana Department of Correction (DOC). On appeal, Roundtree contends that

      his sentence is inappropriate in light of the nature of the offense and his

      character.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On September 27, 2018, Roundtree entered a Logansport Rural King store with

      no merchandise in his possession and gathered various tools from the store’s

      shelves. He proceeded to take those tools to the service desk where he presented

      the cashier with receipts from a Frankfort Rural King for the exact items he

      gathered in the Logansport store. Roundtree then returned a blower and

      received a $171.18 cash refund. He also exchanged a $199.00 trimmer for a

      $129.00 trimmer and received a $74.90 cash refund for the price difference.

      Ultimately, Roundtree walked into the store with nothing and walked out with

      the store’s cash and merchandise totaling $375.08.


[4]   On December 10, 2018, the State charged Roundtree with one count of theft

      enhanced to a Level 6 felony based upon a prior conviction. Roundtree pleaded

      guilty without a plea agreement. At sentencing, the trial court ordered

      Roundtree to pay his victim restitution and sentenced Roundtree to a fully



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1853 | February 27, 2020   Page 2 of 5
      executed two-and-a-half-year confinement at the DOC. Roundtree now

      appeals.


                                          Discussion & Decision


[5]   Despite the fact that the trial court imposed a sentence that is authorized by

      statute, we may revise Roundtree’s sentence if, after due consideration of the

      trial court’s decision, we find that the sentence is inappropriate in light of the

      nature of the offense and the character of the offender. Ind. Appellate Rule

      7(B). The determination of whether we regard a sentence as inappropriate

      “turns on our sense of the culpability of the defendant, the severity of the crime,

      the damage done to others, and myriad other factors that come to light in a

      given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). In making this

      determination, the relevant considerations are the length of the aggregate

      sentence and how it is to be served. Id. Roundtree bears the burden of

      persuading our court that his sentence is inappropriate. See Conley v. State, 972
N.E.2d 864, 876 (Ind. 2012).


[6]   When considering the nature of the offense, the advisory sentence is the starting

      point for determining the appropriateness of a sentence. Anglemyer v. State, 868
N.E.2d 482, 494 (Ind. 2007), clarified on reh’g 875 N.E.2d 218 (Ind. 2007).

      Roundtree pleaded guilty to a Level 6 felony. The sentencing range for a Level

      6 felony is six months to two and a half years, with the advisory sentence of one

      year, and the trial court may also impose a fine up to $10,000. Ind. Code § 35-




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1853 | February 27, 2020   Page 3 of 5
      50-2-7(b). Roundtree received the maximum incarceration sentence of two and

      a half years to be served at the DOC.


[7]   Roundtree does not challenge the length of his sentence. Instead he challenges

      the trial court’s decision to order his sentence executed at the DOC. “The place

      that a sentence is to be served is an appropriate focus for application of our

      review and revise authority.” Biddinger v. State, 868 N.E.2d 407, 414 (Ind.

      2007). However, it is “quite difficult for a defendant to prevail on a claim that

      the placement of his or her sentence is inappropriate.” Fonner v. State, 876
N.E.2d 340, 343 (Ind. Ct. App. 2007). “As a practical matter, trial courts know

      the feasibility of alternative placements in particular counties and

      communities.” Id. Trial courts are “aware of the availability, costs, and

      entrance requirements of community corrections placements in a specific

      locale.” Id. at 344.


[8]   The trial court found nothing extraordinary about the nature of Roundtree’s

      offense. We recognize that Roundtree pleaded guilty to a single act of theft

      without a plea deal; however, the facts show a pattern of sophisticated planning

      that raises heightened concerns.


[9]   Turning to his character, we commend Roundtree for correcting the trial court’s

      restitution determination to a higher amount, but we cannot ignore his criminal

      history. In 1997, he was convicted of criminal conversion and receiving stolen

      property. In 2001, he was convicted of burglary and sentenced to probation.

      Roundtree violated probation five times before finally being revoked from


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1853 | February 27, 2020   Page 4 of 5
       probation and remanded back to the DOC custody for the remainder of his

       sentence. In 2012, Roundtree was convicted of auto theft, and in March 2018,

       he was convicted of another theft.


[10]   Roundtree asked the trial court to place him on community corrections so he

       could continue to work and have part of his earnings garnished for his

       dependents. Although we are not unsympathetic to the hardship imposed on

       Roundtree’s dependents by his incarceration, Roundtree has already

       demonstrated that he is either unwilling or unable to follow the court’s terms

       when given the chance to serve a sentence outside the DOC’s watchful eye.

       Thus, he has not persuaded us that his placement at the DOC, instead of

       community corrections, is inappropriate.


[11]   Judgment affirmed.


       Robb, J. and Bradford, C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1853 | February 27, 2020   Page 5 of 5